DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant cites patent documents in their attached IDSs.  However, Applicant did not include the “European Search Opinion” with the IDS.  Applicant is directed towards MPEP 609.04(b)V and CFR 1.97(e) regarding IDS reporting requirements from counterpart foreign patent offices when submitting their IDSs.  Typically with an IDS, the search opinions and a brief English translation if appropriate should be submitted via the same Information Disclosure Statement as the foreign patent applications, publications and patents.  
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1, 7, 11, 14:  “a frequency analysis unit”
Claim(s) 1, 2:  “an interference suppression unit”
Claim(s) 1, 2, 6, 7, 8, 9, 10, 11, 13, 15, 16, 17, 18:  “an interference estimation unit” 
Claim(s) 1, 2, 3, 4, 11:  “a detection unit” 
Claim(s) 1, 2, 6, 11, 13:  “an error detection unit” 
Claim(s) 3:  “a motion detection unit” 
Claim(s) 3:  “a switch unit” 
Claim(s) 3:  “a vita sign detection unit” 
Claim(s) 3:  “an OR gate unit” 
Claim(s) 9, 16:  “an absolute value unit” 
Claim(s) 9, 16:  “a filtering unit” 
Claim(s) 10, 17:  “a delay unit” 
Claim(s) 11:  “an interference subtracting unit” 
Claim(s) 11:  “a frequency domain detection threshold unit” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 3, 8 and 15 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 3 recites the limitation(s), “a vital sign detection unit configured to receive the interference suppressed frequency domain signal vector when the motion detection signal corresponds to not detecting the object movement and to output a vital sign detection signal according to the interference suppressed frequency domain vector, wherein the vital sign detection signal corresponds to a vital sign of the object;”
In this limitation, the “vital sign detection unit” can only perform the “vital sign detection” when the object is not moving, but vital signs are movement, therefore the “vital sign detection unit” cannot be activated when vital signs are present.  
Claim(s) 8 and 15 recite(s) the limitation “wherein the interference estimation unit generates the frequency domain interference estimation signal vector according to the result signal.”  However in claims 1 and 11, the interference estimation unit is used to generate the result signal.  Without a clear feedback path to “update” the “frequency domain interference estimation signal vector”, the claim language incorrectly uses circular logic and is therefore indefinite.  
Allowable Subject Matter
Claims 6, 10, 13, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
s 1, 2, 4, 5, 7 – 9, 11, 12, 14 – 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino, et al, 2016/0195606 (“Sugino”) in view of Sugino, ibid. (“Sugino-2”).
Regarding claim 1, Sugino teaches:
A Doppler signal processing device for detecting an object according to a received wireless signal, the Doppler signal processing device comprising: a frequency analysis unit, configured to generate a frequency domain signal vector according to at least one digital signal, (Sugino, figure 2, 5 and 8, paragraphs 0089 & 0065, “[0089] FIG. 8 shows a case where no detection target object exists in the detection area before the time point T0, and an object enter the detection area at the time point T0.  … The sensor signal Sx includes only the background signal before the time point T0, and, after the time point T0, includes the desired signal derived from the detection of the detection target object in addition to the background signal. [0065] The signal processor 5 converts a sensor signal Sc output from the AID converter 4 into a frequency-domain sensor signal Sx by DCT (S1). The signal processor 5 extracts, from the frequency-domain sensor signal Sx, signal components with respect to frequency bins fb having mutually different frequency bandwidths (see FIG. 5A).”; that a receiver can perform two functions, and noise estimation function and a detection function; that the noise estimation function can determine the noise level for each frequency bin fb as shown in figure 5A/B/C).
wherein the at least one digital signal corresponds to the received wireless signal, and comprises movement information of the object and an interference signal generated by an interference in a background, and the frequency domain signal vector comprises a frequency domain of a time period and a corresponding energy value; (Sugino, paragraph 0065-0073, “[0065] The signal processor 5 converts a sensor signal Sc output from the AID converter 4 into a frequency-domain sensor signal Sx by DCT (S1). [0066] The signal processor 5 judges a current operation mode (S2). In a case that the current operation mode is the noise estimation mode. [0070] After the error signal a signal is digitally processed a Sx, a background error signal Se is calculated based on frequency bands to arrive at filter coefficients Wo, the coefficients are applied to generate an interference cleaned signal Sy which can detect objects).
an interference suppression unit configured to perform a suppression operation according to the frequency domain signal vector and a frequency domain interference estimation signal vector to generate an interference suppressed frequency domain signal vector, wherein energy of the interference in frequency domain is suppressed in the interference suppressed frequency domain signal vector; (Sugino, figure 2, paragraph 0029, “[0029] In one embodiment, the filtering unit (51) includes a filter (5a), a subtractor (5b) and an adaptive processor (5c). The filter (Sa) is configured to remove the background signal from the sensor signal (Sx) in the frequency domain based on the variable filter coefficient (Wo) to produce the output signal (Sy). The subtractor (5b) is configured to calculate difference between the output signal (Sy) from the filter (5a) and the reference signal (Sd) to obtain the error signal (Se). The adaptive processor (Sc) is configured to estimate the background signal based on the error signal (Se), and to update the filter coefficient (Wo) according to the estimated background signal.”; a first noise estimation mode that find an Se that is subtracted from the Sx to obtain the clean Sy signal minus the noise / interference).
an interference estimation unit configured to generate or update the frequency domain interference estimation signal vector according to the frequency domain signal vector, (Sugino, paragraph 0029, “[0029] The adaptive processor (Sc) is configured to estimate the background signal based on the error signal (Se), and to update the filter coefficient (Wo) according to the estimated background signal.”; the adaptive processor will both generate and update the Se, or the frequency based interference signal for subtraction to derive Sy object signal
wherein the frequency domain interference estimation signal vector corresponds to an energy distribution of the interference in the frequency domain; (Sugino, paragraph 0067 -0074, “[0067] In the noise estimation mode, the adaptive processor Sc receives an error signal Se which is the difference between the output signal Sy of the filter Sa and the reference signal Sd (S3). The adaptive processor Sc performs the frequency-domain adaptive processing using OCT so that the error signal Se becomes the minimum, and updates the filter coefficient Wo (S4). Then, it returns to the step S1.  [0074] The signal processor 5 generates, in the frequency domain, one or more sub-bands fs each of which includes two or more adjacent frequency bins fb (see FIG. SA). The signal processor 5 applies averaging processing such as signal averaging, weighted signal averaging or median averaging,”; that the error signal (i.e. the frequency domain interference estimation signal vector) is calculated for sequential frequency bins, assigned weights based on the amplitude within the tested frequency bins, and the error is eventually subtracted from the Sx input signal from the radar receiver).
a detection unit configured to generate a result signal according to the interference suppressed frequency domain signal vector, (Sugino, figure 7A/B/C and paragraph 0079-0088, “[0079] Then, the signal processor 5 performs recognition processing of identifying a detection target object based on the frequency distribution information produced from the representative intensity values Cya of the respective sub-bands fs (and the time-domain information). [0083] In the recognition processing, the signal processor 5 (the identification processor 52) may compare intensity of the output signal Sy at a predetermined frequency with a threshold to determine the presence or absence of an object, for example. (0088] FIG. 7C shows an output signal Sy1 of the filter 5a … The frequency components “A” of the background signal are removed from the output signal Syl, by the updating of the filter coefficients Wo of the filter Sa whereas the frequency components “B” of the desired signal remain in the signal, because the filter coefficients Wo of the filter Sa are determined adequately.”; that the final signal, as show by the B frequency components of the input Sx signal are output as signal Sy minus the Se determined from figure 7A).
wherein the result signal is related to the movement information of the object; (Sugino, paragraph 0045, “[0045] The radio wave sensor 1 … to receive the radio wave reflected by an object moving in the detection area, and to output a sensor signal having a Doppler frequency which is equivalent to a difference between the transmitted and received radio waves. The sensor signal Sa output from the radio wave sensor 1 is therefore a time-domain analog signal representing the movement of the object.”; that the Sy signal can be used to determine an objects position and movement).
an error detection unit configured to optionally provide an error detection control signal to the interference estimation unit to adjust a rate of updating the frequency domain interference estimation signal vector, (Sugino, paragraph 0068, “[0069] The filter coefficients Wo may be updated: based on each of sampling points (based on each frequency bin fb); based on each of blocks each of which includes sampling points (based on each block including frequency bins fb); or based on each of blocks including data (frequency bin fb) which may overlap among blocks, and one of these updating processing may be selected in view of the required convergence and accuracy.”; that the error signal can be updated based on multiple inputs to the system, or can be updated periodically).
Sugino does not explicitly teach wherein the error detection control signal is provided according to whether the frequency domain interference estimation signal vector includes Doppler energy of an object movement of the object..
Sugino in another embodiment teaches wherein the error detection control signal is provided according to whether the frequency domain interference estimation signal vector includes Doppler energy of an object movement of the object. (Sugino-2, paragraph 0012,  0070 and 0046, “[0012] In the conventional example, on/off state of each switch 121 is updated whenever the noise determining unit 115 determines that the surrounding environment is in “steady state”. [0070] After the error signal Se has converged within the predetermined range and the signal processor 5 stops the that the system error updates can be turned on/off when the system determines the environment is in a “steady state”; that a “steady state” is the opposite of detecting a Doppler shifting object; therefore the system updates according to whether or not a Doppler shifting object is moving).
The cited sections of AAA are analogous art because they are all directed to removing noise from vital signals, and the cited section are also from the same document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sugino-2 to the teachings of Sugino such that “a steady state” is equivalent to not sensing any Doppler shift in an environment, nor does “a steady state” sense an amplitude shifting from location to location within observed radar gates” and is therefore as an example of simple combination because Sugino discloses them as alternatives.  Additionally (see MPEP 2143), the two alternatives could have been 
A.	Combining prior art elements according to known methods to yield predictable results;
B.	Simple substitution of one known element for another to obtain predictable results;
Regarding claim 2, Sugino, as modified by Sugino-2, teaches the device of claim 1.
Sugino further teaches wherein the interference suppression unit is further configured to generate an amplitude value according to the frequency domain signal vector and the frequency domain interference estimation signal vector, and  (Sugino, paragraph 0068, “[0069] The filter coefficients Wo may be updated: based on each of sampling points (based on each frequency bin fb); based on each of blocks each of which includes sampling points (based on each block including frequency bins fb); or based on each of blocks including data (frequency bin fb) which may overlap among blocks, and one of these updating processing may be selected in view of the required convergence and accuracy.”; that the error signal can be updated based on multiple inputs to the system, or can be updated periodically).
Sugino-2 teaches the error detection unit is further configured to optionally provide then error detection control signal to the interference estimation unit to adjust a rate of updating the frequency domain interference estimation signal vector according to the amplitude value. (Sugino-2, paragraph 0012,  0070 and 0046, “[0012] In the conventional example, on/off state of each switch 121 is updated whenever the noise determining unit 115 determines that the surrounding environment is in “steady state”. [0070] After the error signal Se has converged within the predetermined range and the signal processor 5 stops the updating processing of the filter coefficients Wo, the signal processor 5 switches the operation mode thereof from the noise estimation mode to the detection mode. [0046] Also, the frequency of the radio wave transmitted from the transmitter 11 is not limited particularly. If the radio wave is reflected by an object moving in the detection area, the frequency of the reflected wave should be shifted by the Doppler effect. [0083] In the recognition processing, the signal processor 5 (the identification processor 52) may compare intensity of the output signal Sy at a predetermined frequency with a threshold to determine the presence or absence of an object, for example.”; that the system error updates can be turned on/off when the system determines the environment is in a “steady state”; that a “steady state” is the opposite of detecting a moving object exemplified by detecting a threshold amplitude signal).
The cited sections of AAA are analogous art because they are all directed to removing noise from vital signals, and the cited section are also from the same document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sugino-2 to the teachings of Sugino such that “a steady state” is equivalent to not sensing any Doppler shift in an environment, nor does “a steady state” sense an amplitude shifting from location to location within observed radar gates” and is therefore as an example of simple combination because Sugino discloses them as alternatives.  Additionally (see MPEP 2143), the two alternatives could have been 
A.	Combining prior art elements according to known methods to yield predictable results;
B.	Simple substitution of one known element for another to obtain predictable results;
Sugino, as modified by Sugino-2, teaches the device of claim 1.
Sugino further teaches wherein the detection unit generates the result signal according to a frequency domain detection threshold vector. (Sugino, paragraph 0008, “[0008] Each comparator 119 AID-converts an output of a corresponding amplifier 118 into a digital value, and then compares the digital value with a predetermined threshold value, and thereby the determining unit 112 determines the presence or absence of the detection target object. In addition, individual threshold values are set for pass-bands (that is, for amplifiers 118) one each and each comparator 119 outputs a high-level signal when the output of the corresponding amplifier 118 is outside the scope of the threshold value.”; that each bandpass (i.e. frequency domain) can have its individual threshold for comparison to determine the presence of an object).
Regarding claim 5, Sugino, as modified by Sugino-2, teaches the device of claim 1.
Sugino further teaches wherein the result signal is used to determine whether the object is detected. (Sugino, paragraph 0008, “[0008] Each comparator 119 AID-converts an output of a corresponding amplifier 118 into a digital value, and then compares the digital value with a predetermined threshold value, and thereby the determining unit 112 determines the presence or absence of the detection target object. In addition, individual threshold values are set for pass-bands (that is, for amplifiers 118) one each and each comparator 119 outputs a high-level signal when the output of the corresponding amplifier 118 is outside the scope of the threshold value.”; that each bandpass (i.e. frequency domain) can have its individual threshold for comparison to determine the presence of an object).
Regarding claim 7, Sugino, as modified by Sugino-2, teaches the device of claim 1.
Sugino further teaches wherein the frequency analysis unit performs a short-time Fourier transform to generate the frequency domain signal vector by using the at least one digital signal, the frequency analysis unit comprising a multi-band filter bank, and the frequency domain signal vector is a multi-band signal vector. (Sugino, paragraph 0005, “[0005] The object detection device 101 includes a frequency analyzer 114 … The frequency analyzer 114 detects intensity for each frequency of a FFT can be used to analyze each frequency spectrum for energy which will be classified as noise during the noise rejection mode, or identify a signal in the object detection mode).
Regarding claim 8, Sugino, as modified by Sugino-2, teaches the device of claim 1.
Sugino further teaches wherein the interference estimation unit generates the frequency domain interference estimation signal vector according to the result signal. (Sugino, paragraph 0008, “[0008] Each comparator 119 AID-converts an output of a corresponding amplifier 118 into a digital value, and then compares the digital value with a predetermined threshold value, and thereby the determining unit 112 determines the presence or absence of the detection target object. In addition, individual threshold values are set for pass-bands (that is, for amplifiers 118) one each and each comparator 119 outputs a high-level signal when the output of the corresponding amplifier 118 is outside the scope of the threshold value.”; that each bandpass (i.e. frequency domain) can have its individual threshold for comparison to determine the presence of an object).
Regarding claim 9, Sugino, as modified by Sugino-2, teaches the device of claim 1.
Sugino further teaches:
wherein the interference estimation unit further comprises: an absolute value unit configured to generate an absolute value of one of the frequency domain signal vectors; (Sugino, paragraph 0009, “[0009] The noise rejection unit includes the noise determining unit 115 which determines, from the output of the frequency analyzer 114, the presence or absence of a noise having a particular frequency,”; that a frequency analyzer can provide different bands of signal for analysis
a filtering unit configured to generate a filtered signal vector corresponding to the absolute value according to the absolute value; (Sugino, paragraph 0065-0073, “[0065] The signal processor 5 converts a sensor signal Sc output from the AID converter 4 into a frequency-domain sensor signal Sx by DCT (S1). [0066] The signal processor 5 judges a current operation mode (S2). In a case that the current operation mode is the noise estimation mode. [0070] After the error signal Se has converged within the predetermined range and the signal processor 5 stops the updating processing of the filter coefficients Wo, the signal processor 5 switches the operation mode thereof from the noise estimation mode to the detection mode.”; a signal is digitally processed a Sx, a background error signal Se is calculated based on frequency bands to arrive at filter coefficients Wo, the coefficients are applied to generate an interference cleaned signal Sy which can detect objects).
a multiplier configured to generate a product of the frequency domain interference estimation signal vector and a second adjustment parameter; and an adder configured to generate a sum value of the product and one of the filtered signal vector, (Sugino, figure 5, paragraph 0073-0079, “[0074] The signal processor 5 generates, in the frequency domain, one or more sub-bands fs each of which includes two or more adjacent frequency bins fb (see FIG. SA). The signal processor 5 applies averaging processing such as signal averaging, weighted signal averaging or median averaging, [0075] It will be assumed that, as shown in FIG. 5A, the respective intensity amplitudes Cy regarding five frequency bins fb of a lowest frequency sub-band fs are represented by “Cy(l)”, “Cy(2)”, “Cy(3)”, “Cy( 4)”, and “Cy( 5)”, respectively, at a certain time point.”; that each fb band is measured, that the measurements have a coefficient relative to the amplitude measured in each sub-band; that the sub-bands can be added together or taken separately to provide two different noise estimations for the band (i.e. a first parameter is the sum of all five sub-bands, the second parameter is the individual sub-bands)
wherein the sum value is used to update the frequency domain interference estimation signal vector. (Sugino, figure 5, paragraph 0073-0079, “[0077] With this manner, the signal processor 5 can obtain information (frequency distribution information) on the frequency distribution depending on the representative intensity values Cya regarding respective sub-bands fs.”; that the summed value of Cya can be used to characterize the “sub-band” composed of five frequency bins fb).
Regarding claim 11, Sugino teaches:
A Doppler signal processing device for detecting an object according to a received wireless signal, the Doppler signal processing device comprising: a frequency analysis unit, configured to generate a frequency domain signal vector according to at least one digital signal, (Sugino, figure 2, 5 and 8, paragraphs 0089 & 0065, “[0089] FIG. 8 shows a case where no detection target object exists in the detection area before the time point T0, and an object enter the detection area at the time point T0.  … The sensor signal Sx includes only the background signal before the time point T0, and, after the time point T0, includes the desired signal derived from the detection of the detection target object in addition to the background signal. [0065] The signal processor 5 converts a sensor signal Sc output from the AID converter 4 into a frequency-domain sensor signal Sx by DCT (S1). The signal processor 5 extracts, from the frequency-domain sensor signal Sx, signal components with respect to frequency bins fb having mutually different frequency bandwidths (see FIG. 5A).”; that a receiver can perform two functions, and noise estimation function and a detection function; that the noise estimation function can determine the noise level for each frequency bin fb as shown in figure 5A/B/C).
wherein the at least one digital signal corresponds to the received wireless signal, and comprises movement information of the object and an interference signal generated by an interference in a background, and the frequency domain signal vector comprises a frequency domain of a time period and a corresponding energy value; (Sugino, paragraph 0065-0073, “[0065] The signal processor 5 converts a sensor signal Sc output from the AID converter 4 into a frequency-domain sensor signal Sx by DCT (S1). [0066] The signal processor 5 judges a current operation mode (S2). In a case that the current operation mode is the noise estimation mode. [0070] After the error signal Se has converged within the predetermined range and the signal processor 5 stops the updating processing of the filter coefficients Wo, the signal processor 5 switches the operation mode thereof from the noise estimation mode to the detection mode.”; a signal is digitally processed a Sx, a background error signal Se is calculated based on frequency bands to arrive at filter coefficients Wo, the coefficients are applied to generate an interference cleaned signal Sy which can detect objects).
an interference subtracting unit configured to perform spectral subtraction according to the frequency domain signal vector and a frequency domain interference estimation signal vector to generate an amplitude value; (Sugino, figure 2, paragraph 0029, “[0029] In one embodiment, the filtering unit (51) includes a filter (5a), a subtractor (5b) and an adaptive processor (5c). The filter (Sa) is configured to remove the background signal from the sensor signal (Sx) in the frequency domain based on the variable filter coefficient (Wo) to produce the output signal (Sy). The subtractor (5b) is configured to calculate difference between the output signal (Sy) from the filter (5a) and the reference signal (Sd) to obtain the error signal (Se). The adaptive processor (Sc) is configured to estimate the background signal based on the error signal (Se), and to update the filter coefficient (Wo) according to the estimated background signal.”; a first noise estimation mode that find an Se that is subtracted from the Sx to obtain the clean Sy signal subtracting the noise / interference).
a frequency domain detection threshold unit configured to generate a frequency domain detection threshold vector according to the frequency domain interference estimation signal vector and a first adjustment parameter; (Sugino, paragraph 0067 -0074, “[0067] In the noise estimation mode, the adaptive processor Sc receives an error signal Se which is the difference between the output signal Sy of the filter Sa and the that the error signal (i.e. the frequency domain interference estimation signal vector) is calculated for sequential frequency bins, assigned weights based on the amplitude within the tested frequency bins, and the error is eventually subtracted from the Sx input signal from the radar receiver).
a detection unit configured to generate a result signal according to the frequency domain signal vector and the frequency domain detection threshold vector, (Sugino, figure 7A/B/C and paragraph 0079-0088, “[0079] Then, the signal processor 5 performs recognition processing of identifying a detection target object based on the frequency distribution information produced from the representative intensity values Cya of the respective sub-bands fs (and the time-domain information). [0083] In the recognition processing, the signal processor 5 (the identification processor 52) may compare intensity of the output signal Sy at a predetermined frequency with a threshold to determine the presence or absence of an object, for example. (0088] FIG. 7C shows an output signal Sy1 of the filter 5a … The frequency components “A” of the background signal are removed from the output signal Syl, by the updating of the filter coefficients Wo of the filter Sa whereas the frequency components “B” of the desired signal remain in the signal, because the filter coefficients Wo of the filter Sa are determined adequately.”; that the final signal, as show by the B frequency components of the input Sx signal are output as signal Sy minus the Se determined from figure 7A).
wherein the result signal is related to the movement information of the object; (Sugino, paragraph 0045, “[0045] The radio wave sensor 1 … to receive the radio wave reflected by an object moving in the detection area, and to output a sensor signal having that the Sy signal can be used to determine an objects position and movement).
an error detection unit configured to optionally provide an error detection control signal to the interference estimation unit according to the amplitude value to adjust a rate of updating the frequency domain interference estimation signal vector, (Sugino, paragraph 0068, “[0069] The filter coefficients Wo may be updated: based on each of sampling points (based on each frequency bin fb); based on each of blocks each of which includes sampling points (based on each block including frequency bins fb); or based on each of blocks including data (frequency bin fb) which may overlap among blocks, and one of these updating processing may be selected in view of the required convergence and accuracy.”; that the error signal can be updated based on multiple inputs to the system, or can be updated periodically).
Sugino does not explicitly teach:
an interference estimation unit configured to generate or update the frequency domain interference estimation signal vector according to the frequency domain signal vector, wherein the frequency domain interference estimation signal vector corresponds to an energy distribution in the frequency domain; and
wherein the error detection control signal is provided according to whether the frequency domain interference estimation signal vector include Doppler energy of an object movement of the object..
Sugino-2 teaches:
an interference estimation unit configured to generate or update the frequency domain interference estimation signal vector according to the frequency domain signal vector, wherein the frequency domain interference estimation signal vector corresponds to an energy distribution in the frequency domain; and (Sugino-2, paragraph 0012,  0070 and 0046, “[0012] In the conventional example, on/off state of that the system error updates can be turned on/off when the system determines the environment is in a “steady state”; that a “steady state” is the opposite of detecting a moving object exemplified by detecting a threshold amplitude signal).
wherein the error detection control signal is provided according to whether the frequency domain interference estimation signal vector include Doppler energy of an object movement of the object. (Sugino-2, paragraph 0012,  0070 and 0046, “[0012] In the conventional example, on/off state of each switch 121 is updated whenever the noise determining unit 115 determines that the surrounding environment is in “steady state”. [0070] After the error signal Se has converged within the predetermined range and the signal processor 5 stops the updating processing of the filter coefficients Wo, the signal processor 5 switches the operation mode thereof from the noise estimation mode to the detection mode. [0046] Also, the frequency of the radio wave transmitted from the transmitter 11 is not limited particularly. If the radio wave is reflected by an object moving in the detection area, the frequency of the reflected wave should be shifted by the Doppler effect.”; that the system error updates can be turned on/off when the system determines the environment is in a “steady state”; that a “steady state” is the opposite of detecting a Doppler shifting object; therefore the system updates according to whether or not a Doppler shifting object is moving).
The cited sections of AAA are analogous art because they are all directed to removing noise from vital signals, and the cited section are also from the same document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sugino-2 to the teachings of Sugino such that “a steady state” is equivalent to not sensing any Doppler shift in an environment, nor does “a steady state” sense an amplitude shifting from location to location within observed radar gates” and is therefore as an example of simple combination because Sugino discloses them as alternatives.  Additionally (see MPEP 2143), the two alternatives could have been 
A.	Combining prior art elements according to known methods to yield predictable results;
B.	Simple substitution of one known element for another to obtain predictable results;
Regarding claim 12, Sugino, as modified by Sugino-2, teaches the device of claim 11.
Sugino further teaches wherein the result signal is used to determine whether the object is detected. (Sugino, paragraph 0008, “[0008] Each comparator 119 AID-converts an output of a corresponding amplifier 118 into a digital value, and then compares the digital value with a predetermined threshold value, and thereby the determining unit 112 determines the presence or absence of the detection target object. In addition, individual threshold values are set for pass-bands (that is, for amplifiers 118) one each and each comparator 119 outputs a high-level signal when the output of the corresponding amplifier 118 is outside the scope of the threshold value.”; that each bandpass (i.e. frequency domain) can have its individual threshold for comparison to determine the presence of an object).
Regarding claim 14, Sugino, as modified by Sugino-2, teaches the device of claim 11.
Sugino further teaches wherein the frequency analysis unit performs a short-time Fourier transform to generate the frequency domain signal vector by using the at least one digital signal, the frequency analysis unit comprising a multi-band filter bank, and the frequency domain signal vector is a multi-band signal vector. (Sugino, paragraph 0005, “[0005] The object detection device 101 includes a frequency analyzer 114 … The frequency analyzer 114 detects intensity for each frequency of the sensor signal outputted from the sensor 110. By using an analysis result by the frequency analyzer 114, the noise rejection unit reduces the influence of a noise having a particular frequency, produced constantly. By using an analysis result by the frequency analyzer 114, the noise rejection unit reduces the influence of a noise having a particular frequency, produced constantly. A FFT (Fast Fourier Transform) analyzer is used as the frequency analyzer 114.”; a FFT can be used to analyze each frequency spectrum for energy which will be classified as noise during the noise rejection mode, or identify a signal in the object detection mode).
Regarding claim 15, Sugino, as modified by Sugino-2, teaches the device of claim 11.
Sugino further teaches wherein the interference estimation unit generates the frequency domain interference estimation signal vector according to the result signal. (Sugino, paragraph 0008, “[0008] Each comparator 119 AID-converts an output of a corresponding amplifier 118 into a digital value, and then compares the digital value with a predetermined threshold value, and thereby the determining unit 112 determines the presence or absence of the detection target object. In addition, individual threshold values are set for pass-bands (that is, for amplifiers 118) one each and each comparator 119 outputs a high-level signal when the output of the corresponding amplifier 118 is outside the scope of the threshold value.”; that each bandpass (i.e. frequency domain) can have its individual threshold for comparison to determine the presence of an object).
Regarding claim 16, Sugino, as modified by Sugino-2, teaches the device of claim 11.
Sugino further teaches:
wherein the interference estimation unit further comprises: an absolute value unit configured to generate an absolute value of one of the frequency domain signal vectors; (Sugino, paragraph 0009, “[0009] The noise rejection unit includes the noise determining unit 115 which determines, from the output of the frequency analyzer 114, that a frequency analyzer can provide different bands of signal for analysis).
a filtering unit configured to generate a filtered signal vector corresponding to the absolute value according to the absolute value; (Sugino, paragraph 0065-0073, “[0065] The signal processor 5 converts a sensor signal Sc output from the AID converter 4 into a frequency-domain sensor signal Sx by DCT (S1). [0066] The signal processor 5 judges a current operation mode (S2). In a case that the current operation mode is the noise estimation mode. [0070] After the error signal Se has converged within the predetermined range and the signal processor 5 stops the updating processing of the filter coefficients Wo, the signal processor 5 switches the operation mode thereof from the noise estimation mode to the detection mode.”; a signal is digitally processed a Sx, a background error signal Se is calculated based on frequency bands to arrive at filter coefficients Wo, the coefficients are applied to generate an interference cleaned signal Sy which can detect objects).
a multiplier configured to generate a product of the frequency domain interference estimation signal vector and a second adjustment parameter; and an adder configured to generate a sum value of the product and one of the filtered signal vector, (Sugino, figure 5, paragraph 0073-0079, “[0074] The signal processor 5 generates, in the frequency domain, one or more sub-bands fs each of which includes two or more adjacent frequency bins fb (see FIG. SA). The signal processor 5 applies averaging processing such as signal averaging, weighted signal averaging or median averaging, [0075] It will be assumed that, as shown in FIG. 5A, the respective intensity amplitudes Cy regarding five frequency bins fb of a lowest frequency sub-band fs are represented by “Cy(l)”, “Cy(2)”, “Cy(3)”, “Cy( 4)”, and “Cy( 5)”, respectively, at a certain time point.”; that each fb band is measured, that the measurements have a coefficient relative to the amplitude measured in each sub-band; that the sub-bands can be added together or taken separately to provide two different noise estimations for the band (i.e. a first parameter is the sum of all five sub-bands, the second parameter is the individual sub-bands)).
wherein the sum value is used to update the frequency domain interference estimation signal vector. (Sugino, figure 5, paragraph 0073-0079, “[0077] With this manner, the signal processor 5 can obtain information (frequency distribution information) on the frequency distribution depending on the representative intensity values Cya regarding respective sub-bands fs.”; that the summed value of Cya can be used to characterize the “sub-band” composed of five frequency bins fb).
Regarding claim 18, Sugino teaches:
A method of signal processing, comprising: generating a frequency domain signal vector according to the at least one digital signal, (Sugino, figure 2, 5 and 8, paragraphs 0089 & 0065, “[0089] FIG. 8 shows a case where no detection target object exists in the detection area before the time point T0, and an object enter the detection area at the time point T0.  … The sensor signal Sx includes only the background signal before the time point T0, and, after the time point T0, includes the desired signal derived from the detection of the detection target object in addition to the background signal. [0065] The signal processor 5 converts a sensor signal Sc output from the AID converter 4 into a frequency-domain sensor signal Sx by DCT (S1). The signal processor 5 extracts, from the frequency-domain sensor signal Sx, signal components with respect to frequency bins fb having mutually different frequency bandwidths (see FIG. 5A).”; that a receiver can perform two functions, and noise estimation function and a detection function; that the noise estimation function can determine the noise level for each frequency bin fb as shown in figure 5A/B/C).
wherein the at least one digital signal comprises movement information of the object and an interference signal generated by an interference in the background, and the frequency domain signal vector comprising a frequency domain of a time period and a corresponding energy value; (Sugino, paragraph 0065-0073, “[0065] The a signal is digitally processed a Sx, a background error signal Se is calculated based on frequency bands to arrive at filter coefficients Wo, the coefficients are applied to generate an interference cleaned signal Sy which can detect objects).
generating a frequency domain interference estimation signal vector according to the frequency domain signal vector, wherein the frequency domain interference estimation signal vector corresponds to an energy distribution in the frequency domain; (Sugino, figure 2, paragraph 0029, “[0029] In one embodiment, the filtering unit (51) includes a filter (5a), a subtractor (5b) and an adaptive processor (5c). The filter (Sa) is configured to remove the background signal from the sensor signal (Sx) in the frequency domain based on the variable filter coefficient (Wo) to produce the output signal (Sy). The subtractor (5b) is configured to calculate difference between the output signal (Sy) from the filter (5a) and the reference signal (Sd) to obtain the error signal (Se). The adaptive processor (Sc) is configured to estimate the background signal based on the error signal (Se), and to update the filter coefficient (Wo) according to the estimated background signal.”; a first noise estimation mode that find an Se that is subtracted from the Sx to obtain the clean Sy signal minus the noise / interference).
providing optionally an error detection control signal to the interference estimation unit to adjust a rate of updating the frequency domain interference estimation signal vector, wherein the error detection control signal is provided according to whether the frequency domain interference estimation signal vector include Doppler energy of an object movement of the object; and (Sugino, paragraph 0068, that the error signal can be updated based on multiple inputs to the system, or can be updated periodically).
generating a result signal according to the frequency domain signal vector and the frequency domain detection threshold vector (Sugino, figure 7A/B/C and paragraph 0079-0088, “[0079] Then, the signal processor 5 performs recognition processing of identifying a detection target object based on the frequency distribution information produced from the representative intensity values Cya of the respective sub-bands fs (and the time-domain information). [0083] In the recognition processing, the signal processor 5 (the identification processor 52) may compare intensity of the output signal Sy at a predetermined frequency with a threshold to determine the presence or absence of an object, for example. (0088] FIG. 7C shows an output signal Sy1 of the filter 5a … The frequency components “A” of the background signal are removed from the output signal Syl, by the updating of the filter coefficients Wo of the filter Sa whereas the frequency components “B” of the desired signal remain in the signal, because the filter coefficients Wo of the filter Sa are determined adequately.”; that the final signal, as show by the B frequency components of the input Sx signal are output as signal Sy minus the Se determined from figure 7A).
Sugino does not explicitly teach wherein the result signal is related to the movement information of the object. .
Sugino-2 teaches wherein the result signal is related to the movement information of the object.  (Sugino-2, paragraph 0045 paragraph 0012,  0070 and 0046, “[0045] The radio wave sensor 1 … to receive the radio wave reflected by an object moving in the detection area, and to output a sensor signal having a Doppler frequency which is equivalent to a difference between the transmitted and that the Sy signal can be used to determine an objects position and movement. that the system error updates can be turned on/off when the system determines the environment is in a “steady state”; that a “steady state” is the opposite of detecting a Doppler shifting object; therefore the system updates according to whether or not a Doppler shifting object is moving).
The cited sections of AAA are analogous art because they are all directed to removing noise from vital signals, and the cited section are also from the same document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sugino-2 to the teachings of Sugino such that “a steady state” is equivalent to not sensing any Doppler shift in an environment, nor does “a steady state” sense an amplitude shifting from location to location within observed radar gates” and is therefore as an example of simple combination because Sugino discloses them as alternatives.  Additionally (see MPEP 2143), the two alternatives could have been 
A.	Combining prior art elements according to known methods to yield predictable results;
B.	Simple substitution of one known element for another to obtain predictable results;
Regarding claim 19, Sugino, as modified by Sugino-2, teaches the method of claim 18.
Sugino further teaches further comprising: performing a suppression operation according to the frequency domain signal vector and the frequency domain interference estimation signal vector to generate an interference suppressed frequency domain signal vector, (Sugino, paragraph that the error signal can be updated based on multiple inputs to the system, or can be updated periodically).
Sugino-2 teaches wherein energy interference in frequency domain is suppressed in the interference suppressed frequency domain signal vector. (Sugino-2, paragraph 0012,  0070 and 0046, “[0012] In the conventional example, on/off state of each switch 121 is updated whenever the noise determining unit 115 determines that the surrounding environment is in “steady state”. [0070] After the error signal Se has converged within the predetermined range and the signal processor 5 stops the updating processing of the filter coefficients Wo, the signal processor 5 switches the operation mode thereof from the noise estimation mode to the detection mode. [0046] Also, the frequency of the radio wave transmitted from the transmitter 11 is not limited particularly. If the radio wave is reflected by an object moving in the detection area, the frequency of the reflected wave should be shifted by the Doppler effect. [0083] In the recognition processing, the signal processor 5 (the identification processor 52) may compare intensity of the output signal Sy at a predetermined frequency with a threshold to determine the presence or absence of an object, for example.”; that the system error updates can be turned on/off when the system determines the environment is in a “steady state”; that a “steady state” is the opposite of detecting a moving object exemplified by detecting a threshold amplitude signal).
The cited sections of AAA are analogous art because they are all directed to removing noise from vital signals, and the cited section are also from the same document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sugino-2 to the teachings of Sugino such that “a steady state” is equivalent to not sensing any Doppler shift in an environment, nor does “a steady state” sense an amplitude shifting from location to location within observed radar gates” and is therefore as an example of simple combination because Sugino discloses them as alternatives.  Additionally (see MPEP 2143), the two alternatives could have been 

B.	Simple substitution of one known element for another to obtain predictable results;
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sugino, as modified by Sugino-2, in view of Sauser, et al, U. S. Patent Application Publication 2019/0015277 (“Sauser”).
Sugino, as modified by Sugino-2, teaches the device of claim 1.
Sugino teaches a switch unit configured to output the interference suppressed frequency domain signal vector when the motion detection signal corresponds to not detecting the object movement;  (Sugino, figure 4, paragraph 0079-0082, “[0079] Then, the signal processor 5 performs recognition processing of identifying a detection target object… may include “classification”, and/or “recognition”  [0082] In this case, the signal processor 5 (the identification processor 52) performs the recognition processing of identifying a detection target object based on the frequency distribution information produced from the intensity amplitudes Cy of the respective frequency bins ±b, and/or the time-domain information produced from the filter coefficients Wo (Wo1, Wo2, … , WoN) set to the respective frequency bins ±b.”; that an object can be identified, classified, or recognized based on the frequency spectrum of its signal after subtracting the error signal).
Sugino-2 teaches wherein the detection unit comprises: a motion detection unit configured to generate a motion detection signal according to the interference suppressed frequency domain signal vector, wherein the motion detection signal corresponds to the object movement; (Sugino-2, paragraph 008 & 0046, “[0008] If there is even one high-level signal, the OR circuit 120 outputs a sensing signal showing “sensed condition” which means the presence of the detection target object. In contrast, if all signals are low-level, the OR circuit 120 outputs a sensing signal showing “non-sensed condition” which means the absence of the detection target object. The sensing signal shows” l” in the sensed condition, and shows “0” in the non-sensed condition.  [0046] Also, the frequency of the radio wave transmitted from the transmitter 11 is not limited particularly. If the radio wave is reflected by an object moving in the detection area, the frequency of the reflected wave should be shifted by the Doppler effect.”; a circuit 120 which is “0” for a non-sensed background and a “1” for a sensed object in the environment).
Sugino, as modified by Sugino-2, does not explicitly teach a vital sign detection unit configured to receive the interference suppressed frequency domain signal vector when the motion detection signal corresponds to not detecting the object movement and to output a vital sign detection signal according to the interference suppressed frequency domain vector, wherein the vital sign detection signal corresponds to a vital sign of the object; and an OR gate unit configured to output the result signal according to the motion detection signal and the vital sign detection signal, wherein when the object movement or the vital sign is detected, the result signal corresponds to detecting the object..
Sauser teaches a vital sign detection unit configured to receive the interference suppressed frequency domain signal vector when the motion detection signal corresponds to not detecting the object movement and to output a vital sign detection signal according to the interference suppressed frequency domain vector, wherein the vital sign detection signal corresponds to a vital sign of the object; and an OR gate unit configured to output the result signal according to the motion detection signal and the vital sign detection signal, wherein when the object movement or the vital sign is detected, the result signal corresponds to detecting the object. (Sauser, paragraph 0128, “[0128] Specular reflections in RADAR systems, such as those off of metallic surfaces, will have a circular polarization that is in the opposite polarity (rotating the opposite direction) compared to the incident signal (e.g., pulse 14) whereas the reflected signal 18 of interest will have the same polarity.”; that a pulse can be differentiated from an objects metallic reflection).
In view of the teachings of Sauser it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sauser to Sugino at the time the application was filed in order to differentiate an object on a mattress or fixed background compared to a human body (see paragraph 0006-0007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648